COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS
    IN RE: ANTHONY WHITE,                                 §
                                                                             No. 08-13-00095-CR
                                                          §
                            Relator.                                  AN ORIGINAL PROCEEDING
                                                          §
                                                                            IN HABEAS CORPUS
                                                          §

                                                          §



                                        MEMORANDUM OPINION


         Relator Anthony White has filed a petition for writ of habeas corpus with this Court.1

However, this Court lacks original habeas corpus jurisdiction in criminal matters. Dodson v.

State, 988 S.W.2d 833, 835 (Tex.App. – San Antonio 1999, no pet.); Ex parte Hawkins, 885
S.W.2d 586, 588 (Tex.App. – El Paso 1994, no pet.); see also TEX. CODE CRIM. PROC. ANN. art

11.05 (West 2005); TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). Because Relator seeks

habeas relief in a criminal matter, we lack jurisdiction to consider it. Accordingly, we dismiss

Relator’s habeas petition for want of jurisdiction.

1
  We previously considered a related case on a direct appeal filed by Relator that was transferred to us from the Fort
Worth Court of Appeals. See White v. State, No. 08-11-00130-CR, 2012 WL 6681951, at *1 (Tex.App. – El Paso
Dec. 21, 2012, no pet.) (mem. op., not designated for publication) (affirming appellant’s conviction for the offense of
aggravated assault on a public servant with a deadly weapon).
                                           GUADALUPE RIVERA, Justice
April 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               2